Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 26, 2019

                                     No. 04-18-00486-CR

                                     Robert ROMERO,
                                         Appellant

                                              v.

                                      STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 562296
                      Honorable Wayne A. Christian, Judge Presiding


                                       ORDER
       On March 25, 2019, appellant filed a motion to dismiss his appeal pursuant to Texas Rule
of Appellate Procedure 42.2. Rule 42.2(a) provides, in part: “The appellant and his or her
attorney must sign the written motion to dismiss . . .” (emphasis added). Appellant’s motion is
signed by his attorney but not by appellant; therefore, the motion is DENIED WITHOUT
PREJUDICE for failure to comply with Rule 42.2.

       It is so ORDERED on March 26, 2019.

                                                           PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court